PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TSB THERAPEUTICS (BEIJING) CO., LTD.
Application No. 16/953,304
Filed: 19 Nov 2020
For: ANTI-SARS-COV-2 ANTIBODIES AND USES THEREOF
:
:
:
:	DECISION ON REQUEST
:           UNDER 37 CFR 5.25
:
:


This is a decision on the renewed petition pursuant to 37 CFR 5.25, filed on December 29, 2021, seeking a retroactive license for foreign filing under 35 U.S.C. 184. 

The renewed petition under 37 CFR 5.25 is granted.

It has been determined that a retroactive foreign filing under 35 U.S.C. 184 be granted with respect to the filings listed below. The petition complies with 37 CFR 5.25 in that there is an adequate showing that: 1) the subject matter in question was not under a secrecy order, 2) the foreign filing license was diligently sought after discovery of the proscribed foreign filings, and 3) the material was filed abroad without the required license under 37 CFR 5.11 through error.


COUNTRY					DATE

PCT (China)					April 10, 2020

PCT (China)					April 14, 2020

PCT (China)					August 12, 2020


Telephone inquiries regarding this decision should be directed to Christina Tartera Donnell, Attorney Advisory at (571) 272-3211.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET            
                                                                                                                                                                                            
Enclosure:  Foreign Filing License